Citation Nr: 1636739	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-43 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.

2.  Entitlement to service connection for hypertension as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus. 

4.  Entitlement to service connection for carpal tunnel syndrome as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969. April 1967 to
This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in April 2014 and is now ready for appellate review.  


FINDINGS OF FACT

1.  The U.S. Army and Joint Services Records Research Center (JSRRC) found that the Veteran was not exposed to herbicides during his service in Korea; entitlement to service connection for diabetes mellitus as due to herbicide exposure cannot be granted.  

2.  Service connection for diabetes is not warranted, service connection for   hypertension, peripheral neuropathy of the bilateral lower extremities, and 
carpal tunnel syndrome as secondary to diabetes mellitus cannot be granted.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and carpal tunnel syndrome as secondary to diabetes are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disabilities and diabetes, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disabilities and diabetes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a Veteran exposed to herbicides during service, service connection for certain diseases, including diabetes, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (Dod) operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b.

In this case, the Veteran was stationed in Korea from February 1967 to April 19, 1968, and therefore his service overlapped the timeframe listed by DoD above, with some service that did not overlap.  However, he was stationed with a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b.  The VA Adjudication Procedure Manual provides that if the Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b, and during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the JSRRC for verification of exposure to herbicides on a factual, case-by-case basis.  See M21-1MR, Part VI, 2.B.6.d.  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310 (a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The Veteran contends that his diabetes (and secondary disabilities hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral carpal tunnel syndrome) were caused by exposure to herbicides while stationed in Korea. Specifically, he contends that while stationed in Korea from February 1967 to April 1968, he was attached to the 4th Missile Command, 226th Signal Corps, located at Camp Page, which was near the DMZ.  He contends that his unit traveled throughout the northern part of South Korea, including to the DMZ.  In support of his claim, he submitted statements from a fellow serviceman who recalled that spraying occurred near a motor pool which was different than when there had previously been spraying for mosquitos.  He also submitted a statement from a serviceman who had been a combat medic stationed at Camp Mercer who recalled that he had sprayed Agent Orange in the spring and summer of 1968 in order to eradicate lice and mice.  He also submitted articles demonstrating that Camp Page had been shown to have a high level of soil contamination from oil leakage, though those articles do not state that herbicides were found at Camp Page.

Given the assertions and evidence as set forth above, the April 2014 remand directed that the AOJ contact JSSRC to determine if the Veteran was exposed to herbicides.  The response from the JSSRC was that the Veteran was not exposed to herbicides during his service in Korea.  See April 14, 2015 Formal Memorandum determining that there was no corroboration of the Veteran's allegations of exposure to herbicides at Camp Page, Korea.  Thus, and as the applicable manual guidelines provide that service department verification is required to establish that the Veteran was exposed to herbicides given the nature of the Veteran's service, the Board finds the JSSRC conclusion to be of greater probative value than the contentions of the Veteran and statements submitted on his behalf with respect to this matter.  Thus, the undersigned finds that the Veteran was not exposed to herbicides during his service in Korea.  It follows therefore that entitlement to service connection for diabetes mellitus as due to herbicide exposure-and the derivative claims of entitlement to service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and carpal tunnel syndrome as secondary to diabetes on a presumptive basis-cannot be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

While the Veteran's contentions throughout the course of appeal have centered on entitlement to service connection for diabetes, and the secondary disabilities at issue, based on the presumption of exposure to herbicides, the weight of the evidence is against entitlement to service connection for these conditions on a direct basis.  In this regard, the service treatment reports, to include the reports from the March 1969 separation examination and medical history collected at that time, are silent for the conditions for which service connection is claimed.  Moreover, it was well over three decades after service that the conditions for which service connection is claimed were demonstrated, and there is no evidence linking these conditions to service.  In this regard, the clinical evidence reflects that the Veteran was diagnosed with diabetes in December 2005.  See September 11, 2009, private clinical record.  The record also reflects a diagnosis of carpal tunnel syndrome in August 2007, with the Veteran reporting a four week history of symptoms at that time.  See August 30, 2007, private clinical record.  Also demonstrated at that time was a diagnosis of peripheral neuropathy felt to be "most likely secondary to diabetes."  Id.  It was also indicated upon private treatment in August 2007 that the Veteran had a one year history of hypertension, and a December 2008 private clinical record reflects a diagnosis of this condition.  

Clearly, as hypertension and diabetes mellitus were first shown decades after service, and are not shown or claimed to have been demonstrated within one year of service, presumptive service connection for these disabilities on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  '
 
In light of the above and in sum, the Board finds that service connection for diabetes mellitus as due to herbicide exposure and service connection for hypertension, peripheral neuropathy, and carpal tunnel syndrome as secondary to diabetes mellitus is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus as due to herbicide exposure and service connection for hypertension, peripheral neuropathy, and carpal tunnel syndrome as secondary to diabetes mellitus.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for diabetes mellitus as due to herbicide exposure is denied. 

Service connection for hypertension as secondary to diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus is denied.  

Service connection for carpal tunnel syndrome as secondary to diabetes mellitus is denied.  

___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


